Title: From John Adams to Horatio Gates Spafford, 4 June 1815
From: Adams, John
To: Spafford, Horatio Gates



Friend Spafford
Quincy June 4th. 15

My Son is probably in England: but I have no Letter from him later than the 21. March, then at Paris in the Center of the curious Revolution.
Charles 12th of Sweden, at Bender had a fracas with the Turks, in which he exerted his personal Strength and desperate Valour. When the Affray was over, an officer complemented him, as he thought, by saying “I am told you Majesty killed a dozen Janisaries with your own Sword.” Charles made no other answer than “A Story commonly gains one half by telling.” The Paragraph you marked has gained three quarters by telling, and several Lies. I transmitted to Congress, at the time, an exact Account of my little harrangue and of the Kings Answer. If our national Records and Files have been preserved with integrity, there it remains. It remains also in my Letter Book: but I shall not rummage a dozen Trunks to find a miserable trifle of no consequence to our Country, to you or to me. It is sufficient for me to say, that neither George the third nor his son have fulfilled his Promises to my Country then made to me, as her Representive.
As to your Prospectus, I can subscribe for no more Publications: so affirms thy Friend
John Adams